Title: From George Washington to Embree & Shotwell, 15 March 1789
From: Washington, George
To: Embree & Shotwell



Gentlemen,
Mount Vernon March 15th 1789

I wrote to you on the 28th of January, according to the terms upon which you proposed to procure a quantity of Clover seed for me—and have laterly becom very impatient for its arrival—A disappointment in obtaining the Seed seasonably would lay me under an unspeakable disadvantage—much greater than the total loss of the seed would do—for I shall not only be deprived of the benefit which might accrue from it this year but shall be deranged in the system of Cropping which I have determined to persue, and the ill effects thereof would be severely felt for many years to come—I must therefore beg Gentlemen that you will not fail to ship the Clover and Timothy Seed on board the first Vessel bound for Alexandria as my fields are

preparied for receiving the spring grain with which they are to be sown and will wait for them. I am Gentlemen Yr Most Obedt Hble Servant

Go: Washington

